EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/5/20091 Purchase 10/6/20092 Purchase 10/7/20093 Purchase 10/8/20094 Purchase 10/9/20095 Purchase 10/12/20096 Purchase 10/13/20097 Purchase 10/14/20098 Purchase 10/15/2009 Purchase 10/16/20099 Purchase 10/19/200910 Purchase 10/20/200911 Purchase 10/21/200912 Purchase 10/22/200913 Purchase 1 This transaction was executed in multiple trades at prices ranging from $4.64 - 4.78. 2 This transaction was executed in multiple trades at prices ranging from $4.66 - 4.8325. 3 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 4 This transaction was executed in multiple trades at prices ranging from $4.72 - 4.77. 5 This transaction was executed in multiple trades at prices ranging from $4.72 - 4.85. 6 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 7 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.07. 8 This transaction was executed in multiple trades at prices ranging from $5.20 - 5.25. 9 This transaction was executed in multiple trades at prices ranging from $5.08 - 5.33. 10 This transaction was executed in multiple trades at prices ranging from $5.36 - 5.42. 11 This transaction was executed in multiple trades at prices ranging from $5.37 - 5.50. 12 This transaction was executed in multiple trades at prices ranging from $5.42 - 5.50. 13 This transaction was executed in multiple trades at prices ranging from $5.25 - 5.45. Date Type Price Shares 10/23/200914 Purchase 10/26/200915 Purchase 10/27/200916 Purchase 10/28/200917 Purchase 10/29/200918 Purchase 10/30/200919 Purchase 11/2/200920 Purchase 11/3/200921 Purchase 11/4/200922 Purchase 11/5/200923 Purchase 11/6/200924 Purchase 11/9/200925 Purchase 11/10/200926 Purchase 11/11/200927 Purchase 11/12/200928 Purchase 11/13/200929 Purchase 11/16/200930 Purchase 11/17/200931 Purchase 11/18/200932 Purchase 14 This transaction was executed in multiple trades at prices ranging from $5.05 - 5.25. 15 This transaction was executed in multiple trades at prices ranging from $5.14 - 5.25. 16 This transaction was executed in multiple trades at prices ranging from $5.16 - 5.21. 17 This transaction was executed in multiple trades at prices ranging from $4.76 - 5.15. 18 This transaction was executed in multiple trades at prices ranging from $4.85 - 5.04. 19 This transaction was executed in multiple trades at prices ranging from $4.86 - 4.96. 20 This transaction was executed in multiple trades at prices ranging from $4.75 - 4.94. 21 This transaction was executed in multiple trades at prices ranging from $4.78 - 4.92. 22 This transaction was executed in multiple trades at prices ranging from $4.83 - 4.91. 23 This transaction was executed in multiple trades at prices ranging from $4.79 - 4.97. 24 This transaction was executed in multiple trades at prices ranging from $4.82 - 4.95. 25 This transaction was executed in multiple trades at prices ranging from $4.91 - 4.96. 26 This transaction was executed in multiple trades at prices ranging from $4.58 - 4.94. 27 This transaction was executed in multiple trades at prices ranging from $4.47 - 4.62. 28 This transaction was executed in multiple trades at prices ranging from $4.29 - 4.47. 29 This transaction was executed in multiple trades at prices ranging from $4.14 - 4.32. 30 This transaction was executed in multiple trades at prices ranging from $4.20 - 4.23. 31 This transaction was executed in multiple trades at prices ranging from $4.22 - 4.28. 32 This transaction was executed in multiple trades at prices ranging from $4.22 - 4.28.
